DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 01/27/2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden on the Examiner. While this argument is not found persuasive, claims 14-15 have been rejoined as discussed below.  
Independent claim 1 and claims 2-13 depending therefrom are directed to an allowable process of making an interconnect, which is incorporated into non-elected independent claim 14 which is directed to a smecindoutor device including an interconnect made by the process of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to a product made by an allowable process, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/27/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is directed to a, ‘ A process for making an interconnect of a group III-V semiconductor device, comprising the steps of: a) applying a positive photoresist layer having a first thickness on a conductive part of the group III-V semiconductor device; b) applying an image-reversible photoresist layer having a second thickness on the positive photoresist layer; c) subjecting the image-reversible photoresist layer and the positive photoresist layer to patternwise exposure so as to permit each of the image-reversible photoresist layer and the positive photoresist layer to be formed into a first portion which is in a developable form and a second portion which is in a non-developable form, the first portion and the second portion of the image-reversible photoresist layer overlying the first portion and the second portion of the positive photoresist layer, respectively; d) subjecting the image-reversible photoresist layer to image reversal bake so as to convert the first portion and the second portion of the image-reversible photoresist layer from the developable form and the non-developable form into the non-developable form and the developable form, respectively; e) subjecting the image-reversible photoresist layer and the positive photoresist layer to flood exposure so as to convert the second portion of the positive photoresist layer from the non-developable form into the developable form; f) subjecting the image-reversible photoresist layer and the positive photoresist layer to development to remove the second portion in the developable form of each of the image-reversible photoresist layer and the positive photoresist layer so as to permit the image-reversible photoresist layer to be formed with undercut sidewalls bordering an opening that extends downwardly to terminate at the conductive part of the group III-V semiconductor device; g) depositing a diffusion barrier layer on the conductive part of the group III-V semiconductor device through the opening; and h) depositing a copper layer on the diffusion barrier layer through the opening to form the interconnect.’
The prior art discloses various resist patterning methods using image-reversible photoresist layers and dual photoresist layers formed over a conductive layer used in processes for fabricating group III-V semiconductor devices where after the image-reversed photoresist pattern is formed metal deposition using the pattern as a mask is also performed as part of the fabrication process. In particular, Choi (US 2006/0204903) and Bruce (US 2012/0261828) employ such image reversal processes in fabricating smecindoutor devices. However, the methods disclosed are directed to the use of a single photoresist layer. Sheppard (US 4533624), Fredericks (US 4564584), Ueno (US 2021/0398803), Ahara (US 2019/0079400) and Hanrahan (US 5360698) do disclose forming a dual photoresist mask with an undercut layer for metal deposition in a process of fabricating a semiconductor device; however, the methods disclosed still fall short of teaching and/or suggesting the image reversal process steps recited in claim 1. Lastly, McFarland (US 4775609) and Ndoye (US 2013/012991) provide general teachings showing how the image reversal process is carried out but these disclosures still fail to teach and/or suggest the process of making an interconnect of a group III-V semiconductor device as recited in independent claim 1. The combined teachings of the afore discussed references are also insufficient to teach and/or suggest the method of claim 1. Therefore, independent claim 1 and claims 2-13 depending therefrom are allowable. 
As discussed above, independent claim 14, which was previously restricted and withdrawn, has been rejoined as the recitations of claim 14 incorporate the process of independent claim 1 which has been indicated as being allowable. Therefore, independent claim 14 and claim 15 depending therefrom are not only rejoined with claims 1-13 but independent claim 14 and claim 15 depending therefrom are also indicated as allowable because claim 14 explicitly incorporates the allowable process of claim 14.
With no outstanding rejections and/or objections remaining all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899